DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 09/30/2019 and 12/24/2019 is being considered in the examination of this application. 
Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “bed surfaces of the first seat and the second seat and the intermediate surface form a shared bed surface” in Claim 1, the “at least one armrest that is retractable between a raised position and a lowered position” in Claim 7, the “intermediate surface is defined by a surface of the armrest in the lowered position” in Claim 8, the “two oblique walls provide a connection between one end of the transverse wall and a wall extending in parallel with the longitudinal axis of the arrangement” in claim 15must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “55” has been used to designate an unidentifiable element in FIGS. 1b-1d and does not appear reflect the description (i.e. location and/or shape) of armrest 55 as disclosed in the specification. Similarly, reference numeral 60 defined as a retractable partition wall is designating an unidentifiable element in FIG. 6.
5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
	a.	FIGS. 1b and 1c: reference numeral 56

Specification
5.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
In line 1 of the Abstract, the phrase “The present invention essentially relates to an arrangement” should be replaced with “An arrangement” as well as the removal of all the dashes 
6.	The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB).
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.

(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page ( 37 CFR 1.52(b)(3) ). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Objections
7.	Claim 1 is not in compliance with MPEP 608.01(m) which states: “Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.750”. 
8.	Claims 1-13 are objected to because of the following informalities:  
a.	Claim 1, line 1: the term “Arrangement of individual seats” should be rewritten as --An arrangement of individual seats--.
b.	Claim 1, line 4, 6, 8, 11 and 13: the dashes should be removed.
c.	Claims 2-13, line 1, each: the terms “Arrangement” should be rewritten as --The arrangement--.
e.	Claims 1-13: the terms “characterized in that” should be replaced with terms such as “wherein” “further comprising” where it is appropriate.
Appropriate correction is required.
9.	The claims are objected to because the lines are crowded too closely together, making reading difficult.  Substitute claims with lines one and one-half or double spaced on good quality paper are required.  See 37 CFR 1.52(b). See spacing between claims 5-6.

Claim Rejections - 35 USC § 112
10.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1, lines 1-3, recites the limitation “arrangement of individual seats intended to be installed in an aircraft, said arrangement being on a longitudinal axis” which renders the claim uncertain. It is unclear as to exactly what comprises the longitudinal axis since the aircraft is merely an intended use of the arrangement and therefore making the longitudinal axis not being required. The longitudinal axis should be rewritten to reference as to exact structure it pertains to.
12.	Claim 1, lines 2-3, recites the limitation “a plurality of sets of two seats arranged one behind the other” rendering the claim vague and indefinite. It is unclear as to whether the sets of seats are arranged behind another set of seats or rather the seats of the set are arranged behind each other. Furthermore, there is insufficient antecedent basis for the limitation of “the other” in the claim.
13.	Claim 1 recites the limitation “the longitudinal axis of the arrangement”. There is insufficient antecedent basis for this limitation in the claim. Claims 2, 13 and 15 also recite above the mentioned limitation. 
14.	Claim 1 recites the limitation “the seat arrangement” in line 4. There is insufficient antecedent basis for this limitation in the claim. 
15.	Claim 2, lines 1-3, recites the limitation “characterized in that it further comprises” rendering the claim vague and indefinite, since it is unclear as to exactly what “it” and whether “it” refers to an arrangement other than the arrangement per claim 1. Further, It is unclear as to exact position of the “at least one set” with respect to the end set of the arrangement. Furthermore, there is insufficient antecedent basis for the limitation  “it” in the claim. Similarly, claims 10, 13 and 16 which recite the limitation “it” are unclear for the same reasons. 
16.	Claim 6, lines 1-2, recites the limitation “the intermediate surface is defined by a surface of the console in the lowered position” rendering the claim vague and indefinite, since it is unclear as to how 
17.	Claim 9, line 2, recites the limitation “the intermediate surface is extended by a member for maximizing the bed surface” which renders the claim vague and indefinite, since its unclear as to whether the member is a portion of the intermediate surface (i.e. intermediate element) or rather a part of the bed surface (i.e. first and/or second seat) such that the member is recited as extending the intermediate surface for accomplishing the intended function of maximizing bed surfaces. Additionally, it is unclear if the member is extending from any of the above mentioned parts or rather the member is fixed in position and is merely an extended (i.e. elongated) member.  
Claim 9 further recites, “in particular having a triangular shape”. It is unclear if the triangular shape is claimed, as ‘in particular’ is similar to that of ‘for example’ or ‘preferably’. 
Claim 10 recites, “it”. See discussion above. 
18.	Claim 12, lines 1-2, recites the limitation “the module does not have a partition wall between the first region and the second region” rendering the claim uncertain, since claim 11 requires a retractable partition wall arranged between the first and second region. As such, it is unclear whether the retractable partition wall is in a retracted state such that there is not partition wall in between the first and second regions, or rather a different configuration of the applicant’s disclosure which does not require the retractable partition wall. The later would continue to render claim 12 as indefinite due its dependency from claim 11 which requires the retractable partition wall. 
Claim 13 recites, “it”. See discussion above. 

18.	Claim 14 recites the limitation “the transverse end wall” in lines 1-2. There is insufficient antecedent basis for this limitation in the claim.
15 recites the limitation “the transverse wall “ in line 2. There is insufficient antecedent basis for this limitation in the claim.
20.	Claim 16, lines 2-3, recites the limitation “two oblique walls provide a connection between one end of the transverse wall and a wall extending in parallel with the longitudinal axis” rendering the claim vague and indefinite, since it is unclear how two oblique walls are recited as extending from the same place, that is the one end of the transverse wall, and forming a connection with a single wall extending about the longitudinal axis. Per the applicant’s disclosure, in particular Fig. 4b, the oblique walls are connected at both ends of the transverse wall and extending towards walls that are both parallel to one another and extending about the longitudinal axis. The claim should probably be rewritten to reflect that of the disclosure and taking into consideration the gap the between the walls and the oblique walls, since there is no connection provided between the oblique walls and the parallel walls (i.e. ref. numeral 64). 
Claim 16 recites, “it”. See discussion above. 

	Claims not addressed are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
21.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

22.	Claim(s) 1-3, 5-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 20100038484 A1), in view of Darbyshire (US 20100065683 A1). 
23.	Regarding Claim 1, Ersan discloses an arrangement of individual seats intended to be installed in an aircraft cabin (Abstract, paras. [0039]-[0040]; an arrangement of individual seats, in particular the arrangement of seats 56 in middle if the cabin and extending along the longitudinal axis 10 as seen in FIGS. 1-2 and 4), said arrangement (56) being on a longitudinal axis (10) and comprising a plurality of set of two seats (a plurality of seats as seen in FIGS. 1-2), each seat having an axis (A),
	the seat arrangement comprising at least one set of two seats (16/17) facing inwards (para. [0040]) towards the longitudinal axis (10) of the arrangement (56), characterized in that;
	at least one set of seats (11/14), referred to as an end set, is arranged at one end of the arrangement (set of seats 11/14 positioned at an end of arrangement 56 as seen in FIGS. 1-2), 
	said end set comprising a first seat and a second seat (11/14), each seat being convertible between a sitting position and an extended position in which the seat defines a bed surface (para. [0048]-[0049]; all set of seats being convertible such that seats having respective bed surfaces defined by various parts of each seat as the seat is in an extended position (i.e. bed configuration) as summarized in FIG. 1), and
	an intermediate element (28) arranged between the first seat and the second seat of the end set (11/14), 
	the intermediate element having a surface (para. [0049]; the intermediate element 28 defined as a shelf by definition has a surface), referred to as an intermediate surface, located in the same plane as the bed surfaces of the first seat and the second seat (the surface of intermediate element 28 and bed surfaces of seats 11/14 being positioned in a same plane, such as a plane bisecting element 28 and bed surfaces of seats 11/14), the intermediate surface filling a space between the bed surfaces of the first seat and the second seat at in least part (FIG. 1).
	Ersan is silent regarding the bed surfaces of the first and second seats and the intermediate surface forma shared bed surface. 
	Darbyshire discloses an arrangement of individual seats (Darbyshire Abstract and FIG. 7) comprising an intermediate element (5) arranged between a first seat and a second seat of an end seat (end set with seats 4F/4E), the intermediate element (5) having a intermediate surface (intermediate surface defined by 5a/5b as seen in FIG. 5a), located in the same plane as the bed surface (bed surfaces 3a-3c as seen in FIG. 3d) of the first seat and the second seat (4F/4E), such that the bed surfaces (3a-3c) of the first seat and the second seat (4F/4E) and the intermediate surface (5a/5b) form a share bed surface (paras. [0029] and [0037]; shared bed surface achieved by the intermediate surface 5a/5b and respective bed surfaces 3a-3c), the intermediate surfacing filling a space between the bed surfaces of the first seat and the second seat at least in part (FIG. 7).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Ersan to use the arrangement of Darbyshire, as a known intermediate element relative to end set seats arrangement for the purpose of utilizing and optimizing an existing space which provides the benefit of increased comfort to passengers that are seated in a side by side and sleeping configuration. 
24.	Regarding Claim 2, modified Ersan discloses (see Ersan) the arrangement according to claim 1, characterized in that it further comprises at least one set of two seats facing outwards (para. [0040]; set of seats 11/14 as well as another set of seats 12/15 facing outwards) from the longitudinal axis (10). 
25.	Regarding Claim 3, modified Ersan discloses (see Darbyshire) the arrangement according to claim 1, characterized in that the intermediate element (5) is a supplementary seat and in that the (para. [0039]; supplementary seat 5c of intermediate surface 5a/5b seen in FIG. 5a). 
26.	Regarding Claim 5, modified Ersan discloses (see Ersan) the arrangement according 1, characterized in that the intermediate element is formed by a console (para. [0049]; discloses interment element 28 being defined as a console such as a furniture shelf).
27.	Regarding Claim 6, modified Ersan discloses (see Ersan) the arrangement according to claim 5, characterized in that the intermediate surface (28) is defined by a surface of the console in the lowered position (FIG. 1).
28.	Regarding Claim 9, modified Ersan discloses (See Darbyshire) the arrangement according to claim 1, characterized in that the intermediate surface (5) is extended by a member (5c) for maximizing the bed surface (3a-3c), in particular having a certain shape (FIG. 5a) which fills a space remaining between the bed surfaces of the first seat and the second seat (FIG. 7). 
	modified Ersan is silent regarding a triangular shaped member; however, it would have been an obvious matter of design choice to modify the invention of modified Ersan such that the member is triangular shaped, since the applicant has not disclosed that the triangular shaped member produces any unexpected results or is critical to the design, and it appears that the invention of modified Ersan would perform equally if the outer edges were not oval shaped. 

29.	Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 20100038484 A1) and Darbyshire (US 20100065683 A1) as applied to Claim 3 above, and further in view of Ducreux et al. (US 20150166182 A1), hereinafter “Ducreux”. 
30.	Regarding Claim 4, modified Ersan discloses the arrangement according to claim 3. 
	Modified Ersan is silent regarding a back rest of the supplementary seat. 
(Ducreux abstract and FIG. 2) comprising supplementary having a back rest (supplementary seat 210a having a backrest as seen in FIGS. 3-4).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Ersan to use the arrangement of Ducreux, as a known backrest of a supplementary seat arrangement for the purpose of optimizing the comfortability of a passenger seat.  

31.	Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 20100038484 A1) and Darbyshire (US 20100065683 A1) as applied to Claim 1 above, and further in view of Porter (US 20100252680 A1). 
32.	Regarding Claim 7, modified Ersan discloses the arrangement according to claim 1.
	Modified Ersan is silent regarding a retractable armrest of the intermediate element. 
	Porter discloses an aircraft seating arrangement (Porter Abstract and FIGS. 6b, 10-13a) comprising an intermediate element formed by at least one armrest that is retractable between a raised position and a lowered position (paras. [0349]-[0350], [0353]; intermediate element formed by at least retractable one armrest 216 moved between raised and lowered positions).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Ersan to use the arrangement of Porter, as a known retractable armrest of an intermediate element arrangement for the purpose of utilizing existing space between passenger seats for optimizing the comfortability of passengers. 
33.	Regarding Claim 8, modified Ersan discloses (See porter) the arrangement according to claim 7, characterized in that the intermediate surface is defined by a surface of the armrest (216) in the lowered position (intermediate surface defined by a surface of armrest 216 in the lowered (i.e. retracted position) as seen in FIG. 12).

34.	Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 20100038484 A1) and Darbyshire (US 20100065683 A1) as applied to Claim 1 above, and further in view of Mayer et al. (US 201502840482 A1), hereinafter “Mayer”.
35.	Regarding Claim 13, modified Ersan discloses the arrangement according to claim 1. 
	Modified Ersan is silent regarding an end wall of the arrangement. 
	Mayer discloses an aircraft cabin (Meyer Abstract and FIG. 1-4) comprising an end wall (19) that is traverse to a longitudinal axis (L) of an seating arrangement (5). 
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Ersan to use the arrangement of Mayer, as a known arrangement of a seating arrangement end wall for the purpose of providing stability, security and privacy to the seating arrangement of an aircraft cabin. 
	
36.	Claim(s) 14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ersan (US 20100038484 A1) and Darbyshire (US 20100065683 A1) as applied to Claims 13 and 1, respectively, above, and further in view of Henshaw (US 20140361585 A1).
37.	Regarding 14, modified Ersan discloses the arrangement according to claim 13.
	Modified Ersan is silent regarding at least one screen.
	Henshaw discloses an aircraft seating arrangement (Henshaw Abstract and FIG. 10) comprising transverse wall (86/124/106/144) that has last one screen (84).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Ersan to use the arrangement of Henshaw, as a known arrangement of a screen of a transverse end wall for the purpose of providing entertain meant features for passengers during flight. 
Regarding Claim 16, modified Ersan discloses (see Ersan) the arrangement according to claim 1, characterized in that it comprises a central partition (para. [0048]; central partition 22) extending along the longitudinal axis to separate the end seats (11/14).
	Modified Ersan is silent regarding a retractable central partition. 
	Henshaw discloses an aircraft seating arrangement (Henshaw Abstract and FIG. 1) comprising a retractable central partition (46) extending along the longitudinal axis (paras. [0048]-[0049] and [0052]) to separate end seats (32/44).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of modified Ersan to use the arrangement of Henshaw for the purpose of providing privacy as well as fostering communication between the passengers (Henshaw para. [0002]).


Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming the drawing objections and 112(b) objections.











Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Venrgnuard et al. (US 20120305705 A1), Ko (US 20130068887 A1), Plant (US 20070246981 A1), Foucher et al. (US 20150336674 A1), Ferry et al. (US 20070069073 A1) disclose aircraft seating arrangement. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A.Y.S./
Examiner, Art Unit 3642
	

	
	
	


/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642